Action to recover the proceeds of a policy of insurance issued on the life of Ernest S. Blum by defendant, on November 11, 1897, in the sum of $10,000. The policy called for twenty premium payments. The testator paid all of the premiums and, after 1917, the policy was continued as a fully paid-up policy for $10,000. In February, 1930, plaintiffs’ testator borrowed $6,782 on the security of the policy. On November 11, 1930, the due date of the loan, there was accrued interest on the loan of $307.70. Testator failed to pay the loan and died January 20, 1931. The loan, with interest, amounts to $7,089.70, and defendant has computed the total cash surrender value of the policy on the due date of the loan to be $7,259.70, leaving a net balance or equity of $170 payable to the insured in cash. Judgment, in so far as it fails to award plaintiffs the amount demanded in the complaint, and order, denying plaintiffs’ motion for summary judgment, in so far as it fails to award to plaintiffs more than the sum of $170 and interest, unanimously affirmed, with costs. No opinion. Present — Martin, P. J., Merrell, Townley, Glennon and Untermyer, JJ.